Citation Nr: 1439657	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-27 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2103 for further development.  

The Veteran also appealed the issue of entitlement to service connection for a cervical spine disability.  By way of a May 2013 rating decision, the RO granted service connection for cervical spine degenerative disc disease (as well as service connection for radiculopathy in the upper right and upper left extremities).  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

The Veteran presented testimony at a Board hearing in September 2006.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

A right knee disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  Pursuant to the January 2013 Remand, the RO sent the Veteran a February 2013 correspondence requesting an Authorization and Consent to Release Information form with regards to private medical records.  The RO has obtained records from Kaiser Permanente and from the Social Security Administration.  In June 2013, the Veteran stated that he had no additional evidence.   The Veteran was given a VA examination in April 2013, which is adequate.  The examiner reviewed the claims file in conjunction with the examination and provided a medical opinion that fully addressed the relevant questions and complied with the instructions in the January 2013 Board Remand.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a February 2009 statement in support of the claim (VA Form 21-4138), the Veteran stated that during an emergency breakaway after refueling a ship, a cable broke.  The Veteran stated that he held onto the cable to prevent a shipmate from going overboard.  He stated that in the process, he hit a bulkhead with his back and that he ended up on light duty due to back problems.  He stated that he was told that as he got older, he would probably have problems with his back and knee.  

At his September 2012 Board hearing, the Veteran testified that he sought treatment during service for his right knee and associated problems with balancing (Hearing Transcript p. 15).  He further stated that he has had continuous symptoms since service, and that doctors have told him that he has some sort of a tear (Hearing Transcript, p. 16).  

The service treatment records fail to reflect any findings attributed to a right knee disability.  A July 1980 treatment report reflects that the Veteran sought treatment for low back pain of several months duration.  He reported that he was holding onto a line when he was pulled against a bulwark.  He also stated that he had fractured a vertebrate prior to service, but that no records of this were available.  A February 1981 ambulance report reflects back pain of five days duration that occurred while lifting a cylinder.  A March 1982 treatment report reflects that the Veteran had low back pain on the left side that radiated to his left leg.  A May1982 treatment report reflects treatment for swelling in the left side of his back.  The examiner noted that the Veteran's right leg was within normal limits.  The September 1983 separation examination yielded normal musculoskeletal findings.  The examination report also noted a scar on the right lower leg; however, the scar was also noted on the Veteran's July 1979 entrance examination.    

Records from the Social Security Administration (SSA) reflect that the Veteran stated that he was unable to work due to fibromyalgia (which he claimed began in June 2008), muscle control loss, back nerve pinch, headaches, leg pain, and depression.  He also indicated that these were the disabilities for which he had sought treatment.  There is no specific mention of right knee pain, nor any indication that any such pain has been continuous since his discharge from service in 1983.  

Records from Kaiser Permanente likewise reflect diagnoses of fibromyalgia and arthralgia.  An August 2009 multiple impairment questionnaire reflects a complaint of constant shooting pains in the medial areas of both knees.  There is no specific mention of right knee pain, nor any indication that any such pain has been continuous since his discharge from service in 1983.  

The Veteran underwent a VA examination in April 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that while on a supply ship in 1979, he struck his right shoulder, right knee, and right side of his back.  He stated that he was told that he had a meniscal tear and that he needed surgery to repair it.  However, the Veteran never went through with the repair.  The examiner noted that the Veteran had functional loss in the form of reduced range of motion, pain on movement, and interference with sitting, standing, and weight-bearing.  She also noted that special tests for the right knee were consistent with a possible meniscal tear; but that no MRI has documented any such findings.  Finally, she cited medical authority that older individuals can develop a meniscal tear with little or no trauma, and that the trauma may be so minimal that individual may omit the trauma from his/her history.  Instead, patients with untreated meniscal tears can present weeks after the injury complaining of popping, locking, catching, "giving out," or a vague sense of the not moving properly.  

After a thorough examination of the claims file and the Veteran, the examiner opined that it was less likely than not that the Veteran's current right knee disability began during or is due to service.  She acknowledged the Veteran's reports of continuous knee pain since service.  However, she noted that there were no findings in the service treatment records, to include on the separation examination.  Furthermore, she noted that the injury described by the Veteran could easily have caused some sort of internal derangement to the knee.  However, she noted that the most common cause of a meniscal tear is a twisting injury with a fixed foot, and that the mechanism of the Veteran's reported injury is not typical for a meniscus tear.     

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
At the outset, the Board notes the gap of more than two decades between the Veteran's separation from service and the first documented treatment for a right knee disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran stated that he sought treatment for a knee disability in service.  The service treatment records reflect numerous complaints of back pain, and appear to be thorough.  They fail to include any records of treatment (or complaints) of right knee pain.  Moreover, the Board notes that the treatment records from Kaiser Permanente and the SSA reflect numerous complaints of fibromyalgia, back pain, depression, etc., but at no time did the Veteran express any complaints of right knee pain.  If the Veteran had had right knee pain since service, it is likely that it would have been mentioned at some time during his treatment for other disabilities.  The absence of any mention of right knee symptoms when he was seeking Social Security disability benefits and while he was seeking treatment at Kaiser Permanente, strongly weighs against a finding of continuity.  Such statements were made in the course of seeking care.  Thus more probative weight is given to the statements made while seeking treatment than those made while seeking VA benefits beginning in 2008.  

The Board also notes that the history presented by the Veteran is somewhat suspect in that he reported to the April 2013 VA examiner that that while on a supply ship in 1979, he struck his right shoulder, right knee, and right side of his back.  The service treatment records uniformly reflect that the Veteran's complaints of pain were located on the left side of his back and left shoulder.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements upon seeking treatment.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that a current right knee disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, 
the VA examiner in April 2013 concluded that the Veteran's right knee disability was less likely as not related to service because there was no evidence of an acute or chronic knee injury at the time of the Veteran's separation from service and because the most common cause of a meniscal tear is a twisting injury with a fixed foot (which is not consistent with the injury reported by the Veteran).   

The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran, and was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current low back disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, [describe that issue] falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


